Citation Nr: 9903021	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-25 356	)	DATE
	)
	)                                    

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from November 1965 to August 
1968 and, after serving in Germany from April 1966 to 
February 1968, he served in Vietnam from April 26, 1968 to 
April 25, 1969.  He was awarded the Vietnam Campaign Medal 
and the Vietnam Service Medal.   His military occupational 
specialty was infantry operations and intelligence 
specialist.  He participated in the Phase III of the Vietnam 
Counteroffensive.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

During service the veteran was hit on the right side of the 
face with a bottle in January 1967 and he sustained a nasal 
fracture when attacked by three men in March 1967.  He was 
seen in July 1967 for problems having to do with his mother 
and fiancée.  He had symptoms of restlessness, anger, and 
anxiety and he was being treated by a physician for 
headaches.  His problems were largely situational and 
probably aggravated by his being in Germany.  He was given a 
prescription for Librium.  The diagnosis was situational 
maladjustment with anxiety.  He was hospitalized in December 
1967 for a stab wound in the left side of the chest, possibly 
in the back, with secondary bilateral pneumonitis.  

While there is some evidence on file that the veteran's 
alcohol, and possibly his drug abuse, began prior to military 
service he testified that many of those that he served with 
in Vietnam died and he provided a list of names, some of 
which died on April [redacted], 1968, the veteran's first day in 
Vietnam when, as he testified, his unit was attacked on a 
training mission (pages 4 and 5 of the 1997 RO hearing 
transcript).  

Previously, the RO had determined that there was insufficient 
evidence to verify a stressful incident during combat.  The 
most recent supplemental statement of the case (SSOC) in June 
1998 states that the evidence did not establish a stressful 
experience in service which resulted in PTSD, i.e., while 
PTSD had been diagnosed a nexus between inservice stressors 
and that diagnosis was not shown.  

In this regard, a copy of a decision by an Administrative Law 
Judge in November 1996 awarding the veteran entitlement to 
Social Security disability benefits determined, at page 2 of 
that decision, states that the veteran had "received 
repeated intensive care for [PTSD] resulting from his 
military duty in Vietnam."  A list of exhibits reflects that 
medical records were considered which are not contained in 
the veteran's claim file.  Thus, those records should be 
obtained.  

In March 1997, the three elements of a PTSD claim as defined 
by 38 C.F.R. § 3.304(f) (1996) were discussed in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As to the first element of a 
PTSD claim, that medical evidence establishes a "clear 
diagnosis" of PTSD, in Cohen it was initially noted that 
there have been recent changes in the DSM criteria, which are 
incorporated into VA regulations by reference.  The new DSM-
IV criteria, revised in 1994, focus more on the subjective 
experience of the veteran than on objective evaluation of 
stressors used by the older criteria (DSM III and DSM III-R).  
DSM-III-R provides that an essential feature of a PTSD 
diagnosis is that certain symptoms follow an event that is 
outside the range of usual human experience and that would be 
markedly distressing to almost anyone, e.g. serious threat to 
one's life or physical integrity or seeing another person 
seriously injured or killed as the result of an accident or 
physical violence.  (DSM-III further required that stressor 
be one that would evoke significant symptoms of distress in 
almost everyone).  In contrast, DSM-IV eliminates the 
requirements that the stressor be outside the range of usual 
human experience and be markedly distressing to almost 
anyone.  Instead, DSM-IV provides that a stressor is 
sufficient if (1) a person was exposed to a traumatic event 
in which the person experienced, witnessed or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and (2) the person's response 
must have involved intense fear, helplessness or horror.  
Cohen, at 141. 

With respect to verification of combat stressors, acceptable 
lay evidence is proof of the stressors if the veteran served 
in combat.  38 U.S.C.A. § 1154(b) West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  "[A] finding that the veteran was 
[engaged in combat] would lighten the evidentiary burden he 
bears in showing entitlement to service connection for 
PTSD."  Henderson v. West, 12 Vet. App. 11, 20 (1998) 
(citing Gaines v. West, 11 Vet. App. 353, 358 (1998) that a 
"determination as to whether a veteran was engaged in combat 
with the enemy is particularly significant in PTSD claims").  
With respect to the application of 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304(d) (1998) there must be a 
specific factual finding as to whether a claimant engaged in 
combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Thus, 
the RO should expressly adjudicate this factual matter.  

Also, the veteran related his past history of private and VA 
psychiatric treatment at the 1997 RO hearing; in VA Forms 21-
526 of March and October 1981 and May 1994, at VA psychiatric 
examination in June 1994; and VA Forms 21-4138 of the 6th and 
the 28th of February 1995.  This history goes back to 1974.  
The RO was able to obtain records from a Dr. Lacy but a Dr. 
Jacobs Walters (or Jacob Walters) did not respond.  

In VA Form 21-4138, Statement in Support of Claim, of 
February 6, 1995 the veteran reported that he had enclosed 
records of Dr. Jacob Walters of the Psychological Associates 
in Dothan, Alabama, and records of Dr. S. Coronado of the 
Psychiatry Service in Tuscaloosa, Alabama.  However, no 
records were enclosed or attached.  Accordingly, the veteran 
and his representative are invited to forward such records to 
the RO to be associated with the veteran's claim file.  

Numerous other clinical sources were not contacted by the RO.  
In light of the apparently long history of post service 
private treatment, the RO should contact the veteran and 
request that he provide a complete list of all post service 
private clinical treatment for psychiatric disability with 
complete addresses.  He should also be requested to execute 
the necessary authorization forms for obtaining such records.  

Lastly, the veteran should be afforded a comprehensive VA 
psychiatric examination to determine whether there is a nexus 
between inservice stressors, if any, and the currently 
diagnosed PTSD.  

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the veteran and request 
that he provide the names, addresses and approximate 
dates of treatment for all VA and non-VA health care 
providers who have treated him for psychiatric 
disability since discharge from military service.  
Preferably, this list should be arranged, for 
convenience sake, in chronological order.  

With any necessary authorization obtained from the 
veteran, the RO should attempt to obtain pertinent 
treatment records identified by the veteran which are 
not currently of record.  

This should include the following records: 

Hospitalizations at any time from, and 
including, 1974 to 1987, at the Kenniestone (or 
Kennastone) Hospital in Marietta, Georgia.  

Records of any psychiatric treatment during the 
veteran's two periods of incarceration from 
1975 to 1977 and from 1979 to 1981 at a Federal 
Correctional Institution in Lexington, 
Kentucky.  

Records of Robert Carr, M.D. at "F.C.A." in 
Talladega, Alabama, of approximately 1981.  

Any period of hospitalization at the Charter 
Lakeside Hospital in Memphis, Tennessee in 1985 
or 1986.

Hospitalization in approximately 1991 at the 
Psychiatric Institute of Texas in Ft. Worth, 
Texas.  

Records of psychiatric treatment at his former 
place of employment at the Southeast Alabama 
Medical Center in Dothan, Alabama, where he was 
employed until sometime in 1993.  

Any records of treatment or evaluation by Anna 
Sanford, a social worker in a substance abuse 
treatment program at the Community Services 
Program in Gadsden, Alabama (the dates of which 
have not been reported by the veteran).  

If private treatment records are requested but not 
obtained, the veteran and his representative should 
be provided with information concerning the negative 
results and afforded an opportunity to obtain these 
records.  38 C.F.R. § 3.159(c) (1998).  

2.  The RO should obtain copies of the veteran's 
period of VA hospitalization in January 1995 in 
Tuscaloosa, Alabama.  

3.  The RO should takes the appropriate steps to 
obtain all records used in conjunction with the 
decision of an Administrative Law Judge in November 
1996 in awarding the veteran Social Security 
disability benefits, based at least in part upon 
PTSD.  If obtained, these records should be 
associated with the claim file.  

4.  The RO should arrange for the veteran to be 
accorded an examination by a board of two VA 
psychiatrists, if available, who have not previously 
examined him to determine the diagnosis of all 
psychiatric disorders that are present.  The RO must 
specify for the examiners the stressor or stressors 
that it has determined are established by the record 
and the examiners must be instructed that only those 
events may be considered for the purpose of 
determining whether exposure to a stressor in service 
has resulted in current psychiatric symptoms and, 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  The 
examination report should reflect review of pertinent 
material in the claims folder.  If the diagnosis of 
PTSD is deemed appropriate, the examiners should 
comment upon the link between the current 
symptomatology and one or more of the inservice 
stressors found to be established by the RO and state 
whether it was sufficient to cause PTSD.  The 
examination report should include the complete 
rationale for all opinions expressed.  All necessary 
special studies or tests, to include psychological 
testing and evaluation should be accomplished.  The 
claims folder must be made available to the examiners 
for review prior to, and during, the examination.

5.  Following completion of the above actions, the RO 
must review the claims folder and ensure that all of 
the foregoing development have been conducted and 
completed in full.  If any development is incomplete, 
appropriate corrective action is to be implemented.  
Specific attention is directed to the examination 
report.  If the examination report does not include 
fully detailed descriptions of pathology and all test 
reports, special studies or adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

6.  After the above development has been completed, 
the RO should readjudicate the veteran's claim for 
entitlement to service connection for PTSD in light 
of Cohen v. Brown, 10 Vet. App. 128 (1997). 

The RO must make a specific factual determination, as 
indicated above, as to whether the veteran actually 
engaged in combat, for the purpose of determining 
whether the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) are applicable in adjudication 
of the claim for service connection for PTSD.  

If the action is adverse to the veteran, he and his 
representative should be furnished a supplemental 
statement of the case which summarizes the pertinent 
evidence, fully cites the applicable legal provisions 
and reflects detailed reasons and bases for the 
decision reached.  

7.  This claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the 
United States Court of Veterans Appeals for 
additional development or other appropriate action 
must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with the 
VA's duty to assist, as announced in Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991), that at least in part the purpose 
of the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the claim.  Therefore, the veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (1996) failure to 
cooperate by attending the requested VA examination may 
result in denial of the claim.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record and to 
accord the veteran due process of law.  No action is required 
of the veteran until he receives further notice.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 9 -


